          Case 1:21-mj-01393-DLC Document 1-1 Filed 06/10/21 Page 1 of 8




                                                                          21-MJ-1393-DLC

               AFFIDAVIT OF SPECIAL AGENT MATTHEW R. ZAREMBA

        I, Special Agent Matthew R. Zaremba, being duly sworn, depose and state that:

                     I.    INTRODUCTION AND AGENT BACKGROUND

        1.      I am a federal law enforcement officer within the meaning of Federal Rule of

Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal

laws and duly authorized by the Attorney General.

        2.      I have been a Special Agent with the FBI since 2006. I am currently assigned to

the Boston Field Office, Lowell Resident Agency. I am assigned to work Counterterrorism and

Criminal matters to include investigations focused on transnational organized crime, threats to

life, violent gangs, drug trafficking, and violent crimes against children. Prior to my current

assignment I was assigned to FBI Headquarters where I worked joint overseas investigations

related to threats against the United States to include kidnappings, murders, terrorist plots and

attacks. I have also worked on a Combined Joint Interagency Task Force, served as an Assistant

Legal Attaché in South Africa, and worked on the FBI’s Joint Terrorism Task Force in Boston,

MA.

        3.      As an FBI Special Agent, I am authorized to investigate violations of the laws of

the United States, including violations of federal narcotics laws in Title 21 of the United States

Code and federal firearms laws in Title 18 of the United States Code. During my law

enforcement career, I have received specialized training regarding the activities of narcotics

traffickers, including the methods used to package, store, and distribute narcotics, and the

methods used by narcotics traffickers to conceal and launder the proceeds of their narcotics

trafficking activities and the use of firearms in their activities.
         Case 1:21-mj-01393-DLC Document 1-1 Filed 06/10/21 Page 2 of 8




       4.      I am familiar with the manner and means commonly employed by drug

traffickers, including those employed to avoid detection by law enforcement. I am also familiar

with the terminology and slang commonly employed by drug traffickers. In my training and

experience, I have observed and examined cocaine, cocaine base (“crack”), heroin, fentanyl,

oxycodone, methamphetamine, and other controlled substances. I am aware of the prices

commonly charged on the street for these substances, the method of packaging, and the street

terms used in their trade.

       5.      I have participated in various aspects of drug-related investigations. I have

participated in controlled purchases of controlled substances utilizing confidential sources and

undercover law enforcement agents and officers. I have prepared affidavits in support of

applications for criminal complaints, search warrants, and/or arrest warrants. I have also

conducted and coordinated electronic and physical surveillance of individuals involved in the

illegal distribution of controlled substances.

       6.        Based on my training and experience, I am familiar with the methods of

operationemployed by drug traffickers operating at the local, statewide, national and

international levels, including those involving the distribution, storage, and transportation of

controlled substances and the collection of money that constitutes the proceeds of drug-

trafficking activities. Specifically, I am familiar with the manner in which drug traffickers use

vehicles, common carriers, mail and private delivery services, and a variety of other means to

transport and distribute narcotics and the proceeds of narcotics trafficking. I am familiar with

the manner in which drug traffickers often store drugs and drug proceeds in storage sites

commonly referred toas “stash houses.” I also am familiar with the manner in which drug

traffickers use telephones, coded or slang-filled conversations, text messages, pager messages,



         Case 1:21-mj-01393-DLC Document 1-1 Filed 06/10/21 Page 3 of 8




and other means to facilitate their illegal activities. I am familiar with the manner in which

narcotics traffickers use telephone,coded, or slang-filled conversations when discussing their

illegal business, in an effort to further prevent detection. I am familiar with the street terms

used by drug traffickers, as well as the methods they use to disguise conversation and

operations. I am also familiar with the practice of drug traffickers of using firearms to protect

their drug business including their stash of narcotics and money from proceeds.

       7.      Based on my training and experience as an FBI Special Agent, I am familiar with

federal firearms and narcotics laws and know that it is a violation of Title 18, U.S.C., Section

922(g)(1) to knowing that they were a felon, be in possession of a firearm and ammunition that

has previously traveled in interstate commerce.

                                II.    PURPOSE OF AFFIDAVIT

       8.      I am familiar with the facts and circumstances of this investigation based upon:

(a) my personal knowledge and involvement in this investigation; (b) my review of records

related to this investigation; (c) information provided to me orally and in writing by other law

enforcement agents; and (d) my experience and training as a criminal investigator.

       9.      Because this affidavit is submitted for the limited purpose of establishing

probable cause supporting that the crime of being a felon in possession of a firearm and

ammunition was committed, I have not included each and every fact known to me or other law

enforcement officers involved in this investigation. Rather, I have included only those facts that

I believe are sufficient to establish probable cause for the issuance of the requested complaint

and arrest warrant. All times herein are approximate.








            Case 1:21-mj-01393-DLC Document 1-1 Filed 06/10/21 Page 4 of 8




                                      III.   THE INVESTIGATION

          10.     Based on the investigation, described herein, there is probable cause to believe

that, Barndol SUONG, a/k/a “Tall,”1 knowing that he was a convicted felon, unlawfully

possessed a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).

          11.     Since August 2018, the FBI, Lowell Resident Agency (RA) and Lowell Police

Department have been engaged in an investigation into the One Family Clique (“OFC”), which is

an alliance of several local gangs primarily based out of Lowell, Massachusetts, which includes

Crazy Mob Family, Crazy Brother Clan, the Outlaws, Insane Blood Gang, Ruthless Cambodian

Bloods, Moonlight Strangers, Dangerous Little Bloods, Original Bloods, Diamond Crips, and

Sworn Brothers.2 OFC is an association of primarily Asian gangs but also has alliances of

convenience with other non-Asian gang members.

          12.     Members and associates of OFC are engaged in illegal drug and firearm trafficking,

robbery, and acts of violence against rival gang members and associates. In particular, their

cocaine, heroin, fentanyl and marijuana trafficking operations span the Lowell metropolitan area

and throughout eastern Massachusetts. The CMF's drug trafficking activities are also suspected to

have ties to Atlanta, Georgia; New York City, New York; Miami, Florida; Philadelphia,

Pennsylvania; Richmond, Virginia; and California.

          13.     On June 10, 2021, agents proceeded to the address of residence of SUONG at 71

Corbett Street, Lowell, Massachusetts to execute a search warrant issued by Magistrate Judge

Donald L. Cabell, 21-MJ-1255-DLC, that authorized the search of the premises for evidence


                                  
1
    SUONG is a member of OFC/CBC.

2
 Members of these historically rival gangs have been observed by Lowell Police Department associating with each
other. These connections are often due to familial relationships and a shared cultural background.



         Case 1:21-mj-01393-DLC Document 1-1 Filed 06/10/21 Page 5 of 8




related to drug trafficking and money laundering activities. Agents involved in the investigation

were aware of the prior criminal record of SUONG that rendered him a prohibited person,

thereby preventing him from lawfully possessing a firearm and ammunition.

       14.     At approximately 5:00 a.m., the FBI entry team proceeded to the premises and

called SUONG to depart from the residence so that the search warrant could be executed. There

were numerous other parties in the residence at that time.

       15.     SUONG complied, exiting the residence through a side doorway. He was

detained while the residence was safely cleared of persons.

       16.     The search team then entered the residence and commenced the search pursuant

to the search warrant. Agents went into a bedroom that they believed to be SUONG’s bedroom

and searched for evidence. The bedroom contained photographs on the wall depicting SUONG,

along with his wife and children.

       17.     The agents searched a dresser in the bedroom that was a short distance from the

bed and located a Taurus revolver, serial number FS619932 in the top drawer of the dresser.




       18.     The gun was not loaded. There were five rounds of ammunition stored in a

rubber glove and found in the same drawer next to the gun. Agents also located SUONG’s

driver’s license, and social security cards for him and his family, on a night stand next to same




         Case 1:21-mj-01393-DLC Document 1-1 Filed 06/10/21 Page 6 of 8




dresser that the gun was located in.

       19.     The gun had markings describing that Taurus Int. Mfg., was located on Miami,

FL, and also that the gun was “Made in Brazil.”





         Case 1:21-mj-01393-DLC Document 1-1 Filed 06/10/21 Page 7 of 8




       20.      Agents also located fifteen additional rounds of ammunition in the bottom left

drawer of the same dresser that appeared to be the same type of ammunition as the five rounds of

ammunition recovered next the firearm in the top drawer of the dresser.

       21.      Based on my training and experience in firearms, consultation with agents, and the

markings on it, the firearm identified above was manufactured outside of Massachusetts, and, thus,

had to travel in interstate commerce to be possessed by SUONG in Massachusetts. Further, based

upon my observations, I believe that the Taurus revolver meets the federal definition of a firearm.

       22.      I am also aware that no commercial ammunition is manufactured in the state of

Massachusetts. Therefore, I believe that the total of twenty rounds of ammunition recovered on

June 10, 2021, also meet the federal definition of ammunition, necessarily crossed state lines prior

to being recovered in Lowell, MA.

       23.      Based upon a review of public records, I am aware that SUONG has knowledge

that he has been convicted of criminal charges out of the Middlesex Superior Court for which the

possible sentence would (and did) exceed one year. Namely, in or about 2008, SUONG was

convicted and received a sentence of 18 months imprisonment for unlawful possession of a

firearm. Additionally, in or about 2008, SUONG was convicted and received a sentence of 2 ½

to 3 years imprisonment on a charge of Assault and Battery with a Dangerous Weapon, a handgun.

I know from my training and experience that these offenses are felonies and meet the definition of

“crime punishable by imprisonment for a term exceeding one year” as set forth at 18 U.S.C.

§ 921(a)(20).   Therefore, SUONG knew at the time of his possession of the firearm and

ammunition charged here, that he had been previously convicted of a crime punishable by a term

exceeding one year.

       24.      SUONG was placed under arrest at his residence in Lowell on the federal charge



         Case 1:21-mj-01393-DLC Document 1-1 Filed 06/10/21 Page 8 of 8




of being a felon in possession of a firearm and ammunition.

                                        CONCLUSION

       25.    Based on the information described above, there is probable cause to believe that

SUONG, knowing that he was previously convicted in a court of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess, in and affecting commerce,

a firearm and ammunition, that is: a Taurus revolver, serial number FS619932, and twenty

rounds of ammunition.

       26.    I respectfully request that the Court issue a criminal complaint charging SUONG

with being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. §

922(g)(1).

       Sworn to under the pains and penalties of perjury,



                                                    __________________
                                                    Matthew R. Zaremba
                                                    Special Agent
                                                    Federal Bureau of Investigation


       Signed electronically and sworn to by teleconference on June __, 2021,



              _________________________
              DONALD L. CABELL
              United States Magistrate Judge
